First District Court of San Juan.
Whereas, A default judgment having been entered against the defendant, the court, by a later order of May 16, 1922, set aside the said default and judgment.
Whereas, Notice of this order was given to the plaintiff by the cleric, who filed the said notice in the record on May 17, 1922.
Whereas, The plaintiff filed with the clerk his notice of appeal from the said order on May 29, 1922.
Whereas, The appellee in his answer to the appellant’s brief asks us to dismiss the appeal because it was taken out of time.
Whereas, When the notice of appeal was filed with the clerk on May 29, 1922, the 10 days allowed by subdivision 3 of section 295 of the Code of Civil Procedure for appealing from a special order entered - after judgment had expired, for which reason this court is without jurisdiction.
Therefore, The appeal from the order of May 16, 1922, is dismissed.